PER CURIAM:
In this appeal from denial of relief under the Post Conviction Hearing Act,** appellant contends that trial counsel was ineffective. We affirm.
On February 1, 1973, a jury convicted appellant of murder of the first degree. After denying post-verdict motions, the trial court sentenced appellant to life imprisonment. The Supreme Court of Pennsylvania affirmed the judgment. See Commonwealth v. Anderson, 464 Pa. 541, 347 A.2d 674 (1975). Appellant obtained new counsel and filed a PCHA petition alleging ineffective assistance of trial counsel. After a hearing, the PCHA court denied the petition.
*144The indictment against appellant charged murder generally. At trial, the Commonwealth relied upon alternative theories of liability, arguing that appellant had committed a premeditated murder or a felony-murder. The trial court instructed the jury on both theories. Appellant argues that, where the indictment charged murder generally, he lacked notice, of the Commonwealth’s theories of the case and that trial counsel was ineffective for failing to object to this lack of notice. In his PCHA petition, however, appellant did not assign this failure as the basis for his claim of ineffective assistance of counsel. Thus, the issue is not preserved for review, Cf. e. g., Commonwealth v. Walls, 481 Pa. 1, 391 A.2d 1064 (1978) (sentencing hearing); Commonwealth v. Blair, 460 Pa. 31, 331 A.2d 213 (1975) (post-verdict motions); Commonwealth v. Clair, 458 Pa. 418, 326 A.2d 272 (1974) (trial); Commonwealth v. Evans, 267 Pa.Super. 59, 405 A.2d 1302 (1979) (suppression hearing); Commonwealth v. Felder, 266 Pa.Super. 489, 405 A.2d 925 (1979) (guilty plea hearing).
Order affirmed.

 Act of January 25, 1966, P.L. (1965) 1580, 19 P.S. § 1180-1 et seq. (Supp.1978-79), repealed, Act of April 28, 1978, P.L. 202, effective June 27, 1978.